Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claim 1 objected to because of the following informalities:  “layer output vector”, “layer output vector (y)”, and “projection layer output vector (y)” are all interpreted as being used interchangeably.  Consider changing the language to be consistent throughout.  Appropriate correction is required.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a neural network storage configured to” in claims 1,11, and 13
“a processor system configured to” in claims 1, 11, and 13
“the projection layer configured to” in claims 1, 11 and 13
“A communication interface for” in claims 1, 11, and 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 11, “A neural network storage” is indefinite.  Neither the claims nor specification give structure to the claim such that one could determine whether or not the storage device was transitory, non-transitory, or in any way tangible.  In the interest of further examination a neural network storage device is being interpreted as a non-transitory storage device including but not limited to computer memory or drive.  

Regarding claim 2, claim 2 recites “the coefficients of the output vector” which lacks antecedent basis.

Regarding claim 3, claim 3 recites “the final layer” which lacks antecedent basis.

Regarding claim 4, “wherein the training data includes sensor data annotated with one or more labels, the neural network being trained to generate a number of labels given sensor data in accordance with the training data” is circular and therefore indefinite.  The training data is taught to include sensor data and labels, however the neural network is also taught to generate labels from the training data sensor data which is being taught as already having labels.  

Regarding claim 5, “incomplete label information” is indefinite. Neither the claims or specification give any indication of a range nor definition of what constitutes incomplete.  Under broadest reasonable interpretation having no label information would constitute incomplete label data and this would significantly change the invention limitation.  Under broadest reasonable interpretation and in the interest of further examination “incomplete label information” is being interpreted as any amount of label information including no label information on any amount of labels including no labels.  

Regarding claim 6, “The edges” of the scene graph lacks antecedent basis.

Regarding claim 7, “An iterated approximation algorithm” is indefinite.  The term is not well known in the art and the meaning is not disclosed in the claims or the specification.  One of ordinary skill in the art would reason from the name that any approximation algorithm with an iterative step would satisfy the claim limitation.  The further issue with the terminology however is that an approximation algorithm in and of itself is indefinite and also not defined.  With respect to the instant specification it is suggested that the algorithm “may optimize” either a variable or a function, which also suggests that the algorithm may not do either of these things, in which case there is no way for one of ordinary skill in the art to ascertain what the approximation algorithm might be limited to doing.  For this reason this term is considered indefinite.  In the interest of further examination this is interpreted as any approximation algorithm involving an iterative step.

Regarding claims 10 and 18, “the optimizing” lacks antecedent basis.

Regarding claim 17, claim 17 recites “The binary entropy function” which lacks antecedent basis.

The remaining claims are rejected based on their dependence of rejected claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12, 15, and 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 12, claiming an autonomous device controller having the neural network device of claim 11 does not further limit the claim. It is therefore an improper dependent claim.  	
Regarding claim 15, claiming a transitory or non-transitory computer readable medium having data representing instructions, which when executed by a processor system, cause the processor system to perform the method of claim 13 does not further limit claim 13.  It is therefore an improper dependent claim.  
Regarding claim 19, claiming a transitory or non-transitory computer readable medium having data representing instructions, which when executed by a processor system, cause the processor system to perform the method of claim 14 does not further limit claim 14.  It is therefore an improper dependent claim.

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 1 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mathematical calculations, which falls under the “Mathematical Concepts” grouping of abstract ideas.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: “at least one layer of the sequence of neural network layers is a projection layer, the projection layer being configured for a summing parameter (k) and is configured to project a layer input vector (x) of the projection layer to a layer output vector (y), the projecting including optimizing a layer loss-function applied to the layer output vector subject to the condition that the projection layer output vector (y) sums to the summing parameter (k), wherein the layer loss-function includes a regulating term (−Hb(y)) and a projection term (-{x,y})” (recitation of a mathematical equation).  Therefore, claim 1 recite an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 1 recites additional elements “a communication interface”, “a neural network storage”, and “a processor system” however, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 1 is directed to a judicial exception.
Step 2B Analysis:  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 1 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claims 11, 13, and 14 which recites corresponding features.  Therefore, claims 1, 11, 13, and 14 recite an abstract idea which is a judicial exception.

Regarding Claim 2:  Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 2 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mathematical calculations, which falls under the “Mathematical Concepts” grouping of abstract ideas.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: “the regulating term is a sum of a function applied to the coefficients of the output vector (y), the function being convex, continuous and having a minimum for an input between 0 and 1” (recitation of a mathematical equation), “the projection term is linear and minimal, over vectors of unit length, for a vector in the same direction as the layer input vector” (recitation of a mathematical equation).  Therefore, claim 2 recite an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 2 recites additional elements “a communication interface”, “a neural network storage”, and “a processor system” however, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 2 is directed to a judicial exception.
Step 2B Analysis:  Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 2 amount to no more than mere instructions to apply the judicial exception using a generic computer component.

Regarding Claim 3:  Claim 3 is rejected for being dependent on claim 1. 


Regarding Claim 4:  Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 4 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mathematical calculations, which falls under the “Mathematical Concepts” grouping of abstract ideas.  Therefore, claim 4 recite an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 4 recites additional elements “a communication interface”, “a neural network storage”, and “a processor system” however, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 4 also recites additional insignificant extrasolution activity “wherein the training data includes sensor data annotated with one or more labels, the neural network being trained to generate a number of labels given sensor data in accordance with the training data, wherein the number of labels equals the summing parameter (k)” which is directed to gathering data and types of data gathered.  Therefore, claim 4 is directed to a judicial exception.
Step 2B Analysis:  Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 4 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claims 16 which recites corresponding features.  Therefore, claims 4 and 16 recite an abstract idea which is a judicial exception.

Regarding Claim 5:  Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 5 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mathematical calculations, which falls under the “Mathematical Concepts” grouping of abstract ideas.  Therefore, claim 5 recite an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 5 recites additional elements “a communication interface”, “a neural network storage”, and “a processor system” however, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 5 also recites additional insignificant extrasolution activity “wherein the training data is annotated with incomplete label information.” which is directed to types of data gathered.  Therefore, claim 5 is directed to a judicial exception.
Step 2B Analysis:  Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 5 amount to no more than mere instructions to apply the judicial exception using a generic computer component.

Regarding Claim 6:  Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 6 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mathematical calculations, which falls under the “Mathematical Concepts” grouping of abstract ideas.  Therefore, claim 6 recite an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 6 recites additional elements “a communication interface”, “a neural network storage”, and “a processor system” however, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 6 also recites additional insignificant extrasolution activity “the training data including sensor data annotated with objects and relationships between the objects.” which is directed to types of data gathered and “the network being configured to generate a set of relationships for the edges of the scene graph, the set having a number of elements equal to the summing parameter.” Which is directed to gathering and outputting data.  Therefore, claim 6 is directed to a judicial exception.
Step 2B Analysis:  Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 6 amount to no more than mere instructions to apply the judicial exception using a generic computer component.

Regarding Claim 7:  Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 7 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mathematical calculations, which falls under the “Mathematical Concepts” grouping of abstract ideas.  For example the clam recites “wherein optimizing the layer loss function includes applying an iterated approximation algorithm to obtain the layer output vector (y)” (mathematical calculation). Therefore, claim 7 recite an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 7 recites additional elements “a communication interface”, “a neural network storage”, and “a processor system” however, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application. Therefore, claim 7 is directed to a judicial exception.
Step 2B Analysis:  Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 7 amount to no more than mere instructions to apply the judicial exception using a generic computer component.

Regarding Claim 8:  Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 8 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mathematical calculations, which falls under the “Mathematical Concepts” grouping of abstract ideas.  For example the clam recites “wherein optimizing the layer loss function includes optimizing a scalar (v*), wherein the layer output vector is computed by applying a function to the layer input vector and the optimized scalar (yi*=σ(xi+v*))” (recitation of a mathematical formula). Therefore, claim 8 recite an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 8 recites additional elements “a communication interface”, “a neural network storage”, and “a processor system” however, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application. Therefore, claim 8 is directed to a judicial exception.
Step 2B Analysis:  Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 8 amount to no more than mere instructions to apply the judicial exception using a generic computer component.

Regarding Claim 9:  Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 9 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mathematical calculations, which falls under the “Mathematical Concepts” grouping of abstract ideas.  For example the clam recites “wherein upper and/or lower bounds for the scalar (v*) are obtained by sorting the layer input vector (x), selecting a component and adding and/or subtracting a value.” (recitation of a mathematical formula). Therefore, claim 9 recite an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 9 recites additional elements “a communication interface”, “a neural network storage”, and “a processor system” however, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application. Therefore, claim 9 is directed to a judicial exception.
Step 2B Analysis:  Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 9 amount to no more than mere instructions to apply the judicial exception using a generic computer component.

Regarding Claim 10:  Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 10 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mathematical calculations, which falls under the “Mathematical Concepts” grouping of abstract ideas.  For example the clam recites “wherein the optimizing is a bisection method.” (mathematical calculation). Therefore, claim 10 recite an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 10 recites additional elements “a communication interface”, “a neural network storage”, and “a processor system” however, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application. Therefore, claim 10 is directed to a judicial exception.
Step 2B Analysis:  Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 10 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claims 18 which recites corresponding features.  Therefore, claims 10 and 18 recite an abstract idea which is a judicial exception.

Regarding Claim 12:  Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 12 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mathematical calculations, which falls under the “Mathematical Concepts” grouping of abstract ideas.  Therefore, claim 12 recite an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 12 recites additional elements “a communication interface”, “a neural network storage”, “a processor system”, and “An autonomous device controller” however, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 12 also recites additional insignificant extrasolution activity “wherein the training data includes sensor data annotated with one or more labels, the neural network being trained to generate a number of labels given sensor data in accordance with the training data, wherein the number of labels equals the summing parameter (k)” which is directed to gathering data and types of data gathered.  Therefore, claim 12 is directed to a judicial exception.
Step 2B Analysis:  Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 12 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claims 16 which recites corresponding features.  Therefore, claims 12 and 16 recite an abstract idea which is a judicial exception.

Regarding claims 15 and 19: Claims 15 and 19 recite a “transitory computer readable medium”, which is directed to a non-statutory type “signal per se” and is a judicial exception. 


Regarding Claim 17:  Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 17 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mathematical calculations, which falls under the “Mathematical Concepts” grouping of abstract ideas.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: “the function in the regulating term includes minus the binary entropy function (−Hb(y)), and/or” (recitation of a mathematical equation) and “the projection term includes minus the dot-product (−Figure US20200364553A1-20201119-P00001x, yFigure US20200364553A1-20201119-P00002) of the layer input vector and the layer output vector.” (recitation of a mathematical equation).  Therefore, claim 17 recite an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 17 recites additional elements “a communication interface”, “a neural network storage”, and “a processor system” however, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 17 is directed to a judicial exception.
Step 2B Analysis:  Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 17 amount to no more than mere instructions to apply the judicial exception using a generic computer component.


Therefore, when considering the elements separately and in combination, they do not do not add significantly more to the inventive concept. Accordingly, claims 1-19 are rejected under 35 U.S.C. § 101. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 11, 13, 14, 15, 17, and 19 are rejected under 35 U.S.C. 102 as being unpatentable over Aggarwal (US 2020/0302016 A1).

Regarding claim 1, Aggarwal teaches  A neural network training device for training a neural network, the neural network including a sequence of neural network layers, the device comprising: ([¶0036] "In at least some implementations, the classification of structural features discussed herein is implemented using recurrent neural network (RNN) techniques, such as a long short-term memory (LSTM) machine learning model" [¶0037] "In the following discussion, an example environment is first described that may employ the techniques described herein. Example systems and procedures are then described which may be performed in the example environment as well as other environments. Performance of the example procedures is not limited to the example environment and the example environment is not limited to performance of the example procedures. Finally, an example system and device are described that are representative of one or more computing systems and/or devices that may implement the various techniques described herein." LSTM by definition have a sequence of layers.).
a communication interface for accessing training data; ([¶0039] "The illustrated environment 100 includes a document analysis system 102 and a client device 104 that are communicatively coupled, one to another, via a network 106." See FIG. 1).
a neural network storage configured to store parameters for multiple layers of the sequence of neural network layers; ([¶0044] "the document analysis system 102 maintains training data 132 stored on the storage 112. Generally, the training data 132 can be utilized by the analysis manager module 108 to train the character analysis model 126 and the classification model 128 prior to processing the structural features 120. The training data 132, for instance, includes training digital documents (“training documents”) 134, which include tagged structural features (“tagged features”) 136" Tagged features of the training data interpreted as synonymous with parameters.  Training of LSTM with multiple layers is explicitly taught [¶0075].).
a processor system configured to apply the sequence of neural network layers to data of the training data, and adjust the stored parameters to train the network, wherein (See FIG. 7 for applying sequence of neural network layers to training data.  [¶0044] "Generally, the training data 132 can be utilized by the analysis manager module 108 to train the character analysis model 126 and the classification model 128 prior to processing the structural features 120." [¶0108] "The example computing device 1302 as illustrated includes a processing system 1304, one or more computer-readable media 1306, and one or more I/O interfaces 1308 that are communicatively coupled, one to another. Although not shown, the computing device 1302 may further include a system bus or other data and command transfer system that couples the various components, one to another.").
 at least one layer of the sequence of neural network layers is a projection layer, the projection layer being configured for a summing parameter (k) and is configured to project a layer input vector (x) of the projection layer to a layer output vector (y), the projecting including optimizing a layer loss-function applied to the layer output vector subject to the condition that the projection layer output vector (y) sums to the summing parameter (k), wherein the layer loss-function includes a regulating term (−Hb(y)) and a projection term (−x, y). ([¶0083] "For instance, consider that j represents each structural feature in the digital document 302. Thus for each feature j, the context determination model 902 generates a context aware representation hj which not only takes into account information about structural features which appear before it in the sequence S but also takes into account information about structural features that occur subsequently in S. Hence, h j =[h j f ,h j b]," [¶0084] "where j=1, 2, . . . n, with n=number of structural features on a page. f and b denote, respectively, outputs of the forward and backward LSTMs of the context determination model 902." [¶0085] "After the context determination model 902 processes each vcj and generates hj for each vcj, each hj is input into the decoder model 904 which is represented by Decθ. Generally, Decθ sequentially processes each hj with an output projection layer f to generate feature categorizations 908 for each structural feature. In this example, each individual feature categorization 908 is represented by a respective feature category type ct for each hj. The size of f corresponds to a number of defined categories of structural features." This teaches the projection layer, the correlation between the projection layer inputs and number of structural features which are interpreted as synonymous with labels, the projection term here referred to as hj, and projecting the layer input vector to an output vector f which corresponding directly to the number of defined structural features. Regarding the loss function [¶0096] "Generally, the model parameters are optimized to maximize the log likelihood of feature types in the pages of the training documents 134. In at least one implementation, this can be achieved by minimizing the mean (taken over multiple pages of the training documents 134) of cross entropy loss between predicted softmax probability distribution of each structural feature in a page and one-hot vectors corresponding to their actual output class." Teaches optimizing a loss function of the output classification layer which with regards the instant specification is interpreted to be the projection layer output vector. Cross entropy loss function interpreted as explicitly containing regulating term which with respect to the instant specification is taught as a entropy function. f is interpreted as synonymous with k, and is explicitly taught to be the number of categorizations or outputs of the projection layer. ) .

 Regarding claim 2, Aggarwal teaches The training device according to claim 1, wherein the regulating term is a sum of a function applied to the coefficients of the output vector (y), the function being convex, continuous and having a minimum for an input between 0 and 1, and/or ([¶0096] "this can be achieved by minimizing the mean (taken over multiple pages of the training documents 134) of cross entropy loss between predicted softmax probability distribution of each structural feature in a page and one-hot vectors corresponding to their actual output class. " See Eqn. in ¶0096 A cross entropy loss function is always convex, the one-hot encoding ensures that the input is between 0 and 1.).

 	Regarding claim 3, Aggarwal teaches The training device according to claim 1, wherein the projection layer is the final layer of the sequence of neural network layers. ([¶0085] "Generally, Decθ sequentially processes each hj with an output projection layer f to generate feature categorizations 908 for each structural feature").

Regarding claim 7, Aggarwal teaches The training device according to claim 1, wherein optimizing the layer loss function includes applying an iterated approximation algorithm to obtain the layer output vector (y). ([¶0096] "Generally, the model parameters are optimized to maximize the log likelihood of feature types in the pages of the training documents 134. In at least one implementation, this can be achieved by minimizing the mean (taken over multiple pages of the training documents 134) of cross entropy loss between predicted softmax probability distribution of each structural feature in a page and one-hot vectors corresponding to their actual output class. Hence, the objective loss function becomes:" See Eqn. in ¶0096 [¶0085] "After the context determination model 902 processes each vcj and generates hj for each vcj, each hj is input into the decoder model 904 which is represented by Decθ. Generally, Decθ sequentially processes each hj with an output projection layer f to generate feature categorizations" In the equation in ¶0096 there are multiple summations which are interpreted as iterative steps.  The loss function also explicitly makes use of one-hot encoding, which is an approximation method.  Therefore the loss function in Aggarwal is interpreted as an iterated approximation algorithm.  See FIG. 9 for model LSTM and layers to see how output vector is obtained.).

Regarding claim 15, Aggarwal teaches A transitory or non-transitory computer readable medium having data representing instructions, which when executed by a processor system, cause the processor system to perform the method according to claim 13. ([¶0040] " the client device 104 may be configured in a variety of ways. A computing device, for instance, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth. Thus, the computing device may range from full resource devices with substantial memory and processor resources (e.g., personal computers, game consoles) to a low-resource device with limited memory and/or processing resources (e.g., mobile devices). Additionally, a computing device may be representative of a plurality of different devices, such as multiple servers utilized by a business to perform operations “over the cloud” as further described in relation to FIG. 13.").

 Regarding claim 17, Aggarwal teaches The training device according to claim 2, wherein the function in the regulating term includes minus the binary entropy function (−Hb(y)), and/or the projection term includes minus the dot-product (−(x,y)) of the layer input vector and the layer output vector. ([¶0097] See Eqn. "“⋅” is the dot product operation, N is a number of pages in a training document 134, n is a maximum number of structural features in a page of a training document, and the summation of j is performed to account for all structural features in a page. pj i is a softmax probability vector (as predicted by the models) over different possible output categories and lj i is the one-hot vector corresponding to actual class of jth structural feature in ith training document 134" training document interpreted as layer output vector, softmax probability over different output categories interpreted as layer output vector.).

 Regarding claim 19, Aggarwal teaches A transitory or non-transitory computer readable medium having data representing instructions, which when executed by a processor system, cause the processor system to perform the method according to claim 14. ([¶0040] " the client device 104 may be configured in a variety of ways. A computing device, for instance, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth. Thus, the computing device may range from full resource devices with substantial memory and processor resources (e.g., personal computers, game consoles) to a low-resource device with limited memory and/or processing resources (e.g., mobile devices). Additionally, a computing device may be representative of a plurality of different devices, such as multiple servers utilized by a business to perform operations “over the cloud” as further described in relation to FIG. 13.").

Regarding claim 11, claim 11 effectively mirrors claim 1 and is rejected under a similar interpretation.

Regarding claim 13, claim 13 effectively mirrors claim 1 and is rejected under a similar interpretation.

Regarding claim 14, claim 14 effectively mirrors claim 1 and is rejected under a similar interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal and in view of Block (US 2019/0163982 A1).

 Regarding claim 4, Aggarwal teaches the number of labels equals the summing parameter (k). ([¶0085] "Generally, Decθ sequentially processes each hj with an output projection layer f to generate feature categorizations 908 for each structural feature" f is interpreted as synonymous with k which is explicitly taught to be equal to the number of labels or categorizations generated by the neural network.). 

However, Aggarwal does not explicitly teach The training device according to claim 1, wherein the training data includes sensor data annotated with one or more labels, the neural network being trained to generate a number of labels given sensor data in accordance with the training data, wherein.

Block who teaches a related art of neural network classification teaches The training device according to claim 1, wherein the training data includes sensor data annotated with one or more labels, the neural network being trained to generate a number of labels given sensor data in accordance with the training data, wherein ([¶0060] " A node combines sensor input from the data with a set of coefficients, or weights, that either amplify or dampen that input, thereby assigning significance to inputs for the task the algorithm is trying to learn...each layer may provide a useful representation for some aspect of the target class to be labeled." ¶0085] "For current observations of one or more objects within the visual scene of interest, many observation systems may be utilized to obtain data about the objects with respect to various feature types. For example, a GPS location 602 may be obtained for sensors or actuators such as microphones, IR cameras, visible light cameras, and other observation data acquisition systems." Scene including related sensor data is interpreted as synonymous with sensor data annotated with labels.  Neural network classification interpreted as synonymous with generating labels given input data. ) 

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use sensor data as an input to the neural network in Aggarwal. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Block ([¶0013] “The feature graphs and developed feature vector spaces may be used to establish semantic associations via a semantic scene graph relating to aspects of a visual scene of interest for identification and determination of associations between objects or other features of the visual scene of interest according to techniques such as the embodiments described”).

Regarding claim 5, the combination of Aggarwal, and Block teaches The training device according to claim 4, wherein the training data is annotated with incomplete label information. (Aggarwal [¶0089] "Accordingly, the aspects of the systems 800, 900 described above can be utilized for both training the character analysis model 126 and the classification model 128 using the labeled training documents 134, and for classifying structure features of unlabeled digital documents 114." unlabeled documents interpreted as synonymous with incomplete label information.).

Regarding claim 6, Aggarwal teaches the set having a number of elements equal to the summing parameter. ([¶0085] "Generally, Decθ sequentially processes each hj with an output projection layer f to generate feature categorizations 908 for each structural feature" f is interpreted as synonymous with the summing parameter, the set of relationships is interpreted as synonymous with categorizations.).

However, Aggarwal does not explicitly teach The training device according to claim 1 for use in a scene graph generation task, the training data including sensor data annotated with objects and relationships between the objects, the network being configured to generate a set of relationships for the edges of the scene graph.

Block who teaches a related art of neural network classification teaches The training device according to claim 1 for use in a scene graph generation task, the training data including sensor data annotated with objects and relationships between the objects, the network being configured to generate a set of relationships for the edges of the scene graph, ([¶0085] "For current observations of one or more objects within the visual scene of interest, many observation systems may be utilized to obtain data about the objects with respect to various feature types. For example, a GPS location 602 may be obtained for sensors or actuators such as microphones, IR cameras, visible light cameras, and other observation data acquisition systems." A GPS location is explicitly taught as an object with a relationship to the sensor data.  Including related sensor data is interpreted as being synonymous with annotating. ) 

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use sensor data as an input to the neural network in Aggarwal. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Block ([¶0013] “The feature graphs and developed feature vector spaces may be used to establish semantic associations via a semantic scene graph relating to aspects of a visual scene of interest for identification and determination of associations between objects or other features of the visual scene of interest according to techniques such as the embodiments described”).

Regarding claim 12, Aggarwal teaches An autonomous device controller having a neural network device according to claim 11.  However, Aggarwal does not explicitly teach wherein the input data is applied to sensor data of an autonomous device, the neural network being configured to classify objects in the sensor data, an autonomous device control being configured for decision making depending on the classification.

Block who teaches a related art of neural network classification teaches wherein the input data is applied to sensor data of an autonomous device, the neural network being configured to classify objects in the sensor data, an autonomous device control being configured for decision making depending on the classification. ([¶0029] "The computer system 100 can also include one or more buses 108 operable to transmit communications between the various hardware components such as any combination of various input and output (I/O) devices." See FIG. 1 [¶0034] "For example, instructions 124 may execute the scene feature extractor and feature classifier system 132, software agents, or other aspects or components" [¶0060] " A node combines sensor input from the data with a set of coefficients, or weights, that either amplify or dampen that input, thereby assigning significance to inputs for the task the algorithm is trying to learn...each layer may provide a useful representation for some aspect of the target class to be labeled." ¶0085] "For current observations of one or more objects within the visual scene of interest, many observation systems may be utilized to obtain data about the objects with respect to various feature types. For example, a GPS location 602 may be obtained for sensors or actuators such as microphones, IR cameras, visible light cameras, and other observation data acquisition systems.").

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use sensor data as an input to the neural network in Aggarwal. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Block ([¶0013] “The feature graphs and developed feature vector spaces may be used to establish semantic associations via a semantic scene graph relating to aspects of a visual scene of interest.

Regarding claim 16, claim 16 effectively mirrors claim 4 and is rejected under a similar interpretation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal and in view of Zeng (US 2019/0050372 A1).

Regarding claim 8, Aggarwal teaches The training device according to claim 1.  However, Aggarwal does not explicitly teach wherein optimizing the layer loss function includes optimizing a scalar (v*), wherein the layer output vector is computed by applying a function to the layer input vector and the optimized scalar (yi*=σ(xi+v*)).

 Zeng who teaches a related art of matrix methods teaches The training device according to claim 1, wherein optimizing the layer loss function includes optimizing a scalar (v*), wherein the layer output vector is computed by applying a function to the layer input vector and the optimized scalar (yi*=σ(xi+v*)). (See Eqn. 14 [¶0054] "Formulation (14) is a minimax problem where the primal variables {U, V, Z} and dual variable Λ aim at decreasing and increasing" See also Eqn. 19 [¶0057] "and ignoring the constant term independent on {U,V}, the subproblem of equation (15) can be seen as an equivalent to the following Frobenius norm minimization problem:" the dual variable Λ is interpreted as synonymous with the scalar v*.  The optimized scalar representation is interpreted as a synonymous derivation of Eqn. 19 in Zeng.  The Frobenius norm is well known in the art as a cost function.). 

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the loss-function in Aggarwal with the Frobenius norm derivation in Zeng. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Zeng ([¶0076] “the ADMM scheme is superior to the ACO scheme in terms of robust subspace estimation performance and computational complexity… In addition to the aforementioned advantages of lp-PCA techniques, a lp-PCA technique implemented in accordance with the concepts herein provides robust direction-of-arrival (DOA) estimation.” The underlying mathematics and motivation used for approximation are considered relevant to any matrix distance approximation.).

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aggarwal, and Zeng and in further view of Mahent-Shetti (US5367702A).

 Regarding claim 9, the combination of Aggarwal and Zeng teaches The training device according to claim 8 However, Aggarwal does not explicitly teach wherein upper and/or lower bounds for the scalar (v*) are obtained by sorting the layer input vector (x), selecting a component and adding and/or subtracting a value. .

Mahent-Shetti who teaches a related art of matrix methods teaches The training device according to claim 8, wherein upper and/or lower bounds for the scalar (v*) are obtained by sorting the layer input vector (x), selecting a component and adding and/or subtracting a value. ("The two outputs of the routing logic 156, x and y, are coupled to subtracter 158 and to first and second multiplexers 160 and 162. The carry bit of subtracter 158 is also connected to the multiplexers 160 and 162, which in combination with subtracter 158, sort the outputs, x and y, of routing logic 156 such that the output of multiplexer 160, n, is the minimum value of x and y, and the output of multiplexer 162, m, is the maximum value of x and y." the minimum and maximum values of x are interpreted as upper and lower bounds for scalar (v*), subtracter 158 has the purpose of subtracting a value corresponding to input vector x. ) 

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to sort a vector in an a neural network to obtain the upper and lower bounds. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Mahent-Shetti ([¶Summary] “An important technical advantage of the present invention inheres in the fact that it uses adders, subtracters, multiplexers, and shifters to approximate nonlinear functions. The use of these small and fast circuit components increases the speed and reduces the expense in terms of semiconductor area with which nonlinear functions can be calculated.”).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aggarwal, and Zeng and in further view of Bucak (US 2012/0030020 A1).

 Regarding claim 10, the combination of Aggarwal and Bucak teaches The training device according to claim 8. However, Aggarwal does not explicitly teach wherein the optimizing is a bisection method.

Bucak who teaches a related art of matrix methods teaches The training device according to claim 8, wherein the optimizing is a bisection method. ([¶0044] "The continuous variable p.sub.ij changes smoothly through the optimization, which reduces the risk of getting trapped in a sub-optimal solution. p.sub.ij denotes probability that y.sub.ij is equal to "1." The computing system applies a deterministic annealing (i.e., method steps shown in FIG. 2) on the first objective function to convert y.sub.ij into p.sub.ij and to smoothly change values of p.sub.ij. In order to satisfy the constraint, equation (4), the computing system needs to uses a non-linear root-finding procedure, which can be done, e.g., by using a combination of bisection method and Newton-raphson method.").

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the optimization methods in Bucak in the neural network method of Aggrawal. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Bucak ([¶0026] “These optimization variable(s) may be computed simultaneously or sequentially with latent factors (e.g., a client matrix W representing clients and a product matrix H representing products), e.g., by using a weighed NMF technique or other matrix factorization techniques for the latent factors. This simultaneous computing may bring an advantage of learning discriminative latent factors, while simultaneously attempting to assign labels.”).

Regarding claim 18, claim 18 effectively mirrors claim 10 and is rejected under a similar interpretation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mikolov (“Efficient Estimation of Word Representations in Vector Space”,2013).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124